Citation Nr: 9916534	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
ribs.

2.  Entitlement to service connection for residuals of 
pneumonia.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has residuals of broken ribs or pneumonia.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of broken ribs and residuals of pneumonia are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1131 (West 
1991).  To establish service connection, the veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

The veteran believes that he is entitled to service 
connection for residuals of broken ribs and pneumonia because 
he sustained the aforementioned disabilities while in 
service.  Private medical records reveal that the veteran 
currently suffers from several disabilities, most notably 
cardiovascular disease.  In August 1988, the veteran was 
hospitalized due to a syncopal episode and atypical chest 
pain.  He was again hospitalized in November 1990 and 
discharge diagnoses included chest pain secondary to 
subendocardial myocardial infarction, unstable angina, 
chronic obstructive pulmonary disease, and left leg weakness 
questionably due to old cerebrovascular accident.

A letter from Mitchell Wicker, Jr., M.D., dated in October 
1991, stated that he had been treating the veteran for 
several years for status post myocardial infarction, 
hypertension, herniated nucleus pulposus, and peptic ulcer 
disease.  In March 1992, the veteran underwent open heart 
surgery with a quadruple coronary artery bypass.  Final 
diagnoses at that time included chest pain, unstable angina, 
three vessel coronary artery disease, history of peptic ulcer 
disease, hiatal hernia with esophageal reflux, history of 
cardiac arrhythmia, peripheral vascular disease, and 
hypertension.  The veteran was admitted to the hospital in 
June 1994 with diagnoses of right facial numbness, status 
post myocardial infarction, status post coronary artery 
bypass graft, chronic obstructive pulmonary disease, anxiety 
neurosis, and exogenous obesity.  In August 1996, he 
underwent surgery for a perirectal abscess.  Most recently, 
the veteran was admitted to the hospital in July 1997 for 
atypical chest pain.  The veteran did not attend a VA 
examination scheduled for May 1997.

In summary, the Board finds that the evidence clearly 
establishes that the veteran suffers from numerous serious 
disabilities; however, no evidence has been presented which 
pertains to broken ribs or pneumonia.  The Board recognizes 
that the veteran's service medical records are unavailable.  
The National Personnel Records Center has indicated that a 
fire at the Records Center may have destroyed these records.  
Moreover, the veteran has informed the RO that his copies of 
the service medical records were destroyed by fire in his 
home.

However, even were the Board to accept the veteran's 
statements concerning the in-service occurrence of broken 
ribs and pneumonia, his claims could not become well grounded 
in the absence of medical evidence of a current disability 
and a relationship between the current disability and the in-
service injury or disease.  As a layperson, the veteran 
cannot provide this necessary evidence.  See Brewer v. West, 
11 Vet.App. 228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, inasmuch as the record shows no current 
diagnosis or treatment for residuals of broken ribs or 
pneumonia, the veteran's claim for service connection must be 
denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to these claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of broken ribs is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of pneumonia is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

